IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                ______________________________________________
                                                                            FILED
                                                                            October 28, 1999
ALLSTATE INSURANCE COMPANY,
                                                                        Cecil Crowson, Jr.
      Plaintiff-Appellee,                                              Appellate Court Clerk
                                                    Davidson Chancery No. 97-1840-III
Vs.                                                 C.A. No. 01a01-9810-CH-00552

ROSS JORDAN, SUSAN JORDAN,
SEAN JORDAN, ADOLPH C. LAVIN,
and JEAN LAVIN, surviving parents of
TROY JAMES LAVIN, deceased, and
ADOLPH C. LAVIN, in his capacity
as administrator of the Estate of Troy
James Lavin,

      Defendants-Appellants.
____________________________________________________________________________

               FROM THE DAVIDSON COUNTY CHANCERY COURT
              THE HONORABLE ELLEN HOBBS LYLE, CHANCELLOR



           Alan M. Sowell; Gracey, Ruth, Howard, Tate & Sowell of Nashville
                                    For Appellee

                    Floyd N. Price; Williams and Dinkins of Nashville
                                 For Appellants, Jordan

                    Jeffery S. Frensley and Charles R. Ray of Nashville
                               Vincent E. Wehby of Nashville
                                   For Appellants, Lavin



                            AFFIRMED AND REMANDED

                                       Opinion filed:




                                                    W. FRANK CRAWFORD, JUDGE


CONCUR:

BEN H. CANTRELL,
PRESIDING JUDGE, M.S.

PATRICIA J. COTTRELL, JUDGE




      This is a declaratory judgment suit brought by the plaintiff, Allstate Insurance Company,
seeking a declaration that it is not obligated to furnish a defense nor to provide liability coverage

to the defendants-insureds, Ross and Susan Jordan. Defendants appeal the trial court’s order

granting Allstate summary judgment.

        The facts are undisputed. This case arises out of the shooting death of Troy James Lavin.

Prior to the shooting, in early June of 1995, Mrs. Frances Garrison, told Sean Jordan’s parents,

Ross and Susan Jordan, that she believed Sean had burglarized her home. Mrs. Garrison

reported that among the items stolen from her home were shotguns and rifles. Ross Jordan

testified at his deposition that he questioned Sean about the burglary and that Sean denied it.

        On June 29, 1995, Sean Jordan ordered a pizza from the Pizza Hut on Clarksville

Highway, Nashville, Tennessee, and requested that it be delivered to 4213 Hallmark Drive, the

Jordan home. Troy James Lavin, an employee of Pizza Hut, delivered the pizza to this address.

Sean Jordan shot Troy Lavin multiple times and killed him with a weapon stolen from Francis

Garrison’s residence. Sean Jordan ultimately pled guilty to the murder of Troy James Lavin.

        On April 18, 1996, Adolph Lavin and Jean Lavin, the surviving parents of Troy Lavin,

filed suit against Sean Jordan and his parents, Ross and Susan Jordan for two million dollars.

The complaint alleged, inter alia, that Ross and Susan Jordan negligently supervised their son,

Sean, and that the Jordans negligently allowed a weapon in their home when they knew or should

have known that Sean possessed a dangerous weapon.

        Ross Jordan notified Allstate of the lawsuit on May 14, 1996, which was Allstate’s first

notice of the shooting. Allstate began defending the Jordans, however, on July 3, 1996, Allstate

filed the instant suit against defendants, Adolph and Jean Lavin, Ross, Susan, and Sean Jordan,

for a declaration that it was not obligated to furnish a defense nor to provide coverage to Ross

Jordan, Susan Jordan or Sean Jordan pursuant to the terms and provisions of the insurance

policy. Sean Jordan failed to answer the complaint and a default judgment was entered as to

him. Allstate moved for summary judgment, and the trial court granted the motion, holding that

Allstate had no further duty to defend the lawsuit against the Jordans and that there was no

coverage for the Jordans.

        Adolph Lavin, Jean Lavin, Ross Jordan and Susan Jordan have appealed, and the only

issue for review is whether the trial court erred in holding that there is no coverage for Ross

Jordan and Susan Jordan under the Allstate policy for the shooting death of Troy James Lavin.

                                                 2
       Questions involving an insurance policy’s coverage and an insurer’s duty to defend

require the interpretation of the insurance policy in light of claims asserted against the insured.

Standard Fire Ins. Co. v. Chester O’Donley & Assoc., 972 S.W.2d 1 (Tenn. App. 1998). The

issues relating to the scope of coverage and an insurer’s duty to defend present questions of law

which “can be resolved by summary judgment when the relevant facts are not in dispute.” Id.

at 5-6. Summary judgment may be granted only when there are no genuine material factual

disputes with regard to the claim or the defense asserted in the motion, and when the moving

party is entitled to a judgment as a matter of law. Tenn. R. Civ. P. 56.03; Byrd v. Hall, 847

S.W.2d 208, 210 (Tenn. 1993).

       In construing contracts, the words expressing the parties' intention should be given the

usual, natural and ordinary meaning. Ballard v. North American Life & Cas. Co., 667 S.W.2d

79 (Tenn. App.1983). Where there is no ambiguity, it is the duty of the court to apply to the

words used their ordinary meaning and neither party is to be favored in their construction. Id.

at 83. In Ballard, the Court, quoting from Guardian Life Ins. Co. of America v. Richardson,

23 Tenn. App. 194, 129 S.W.2d 1107 (1939), said:

               Contracts of insurance, like other contracts, are to be construed
               according to the sense and meaning of the terms which the
               parties have used, and if they are clear and unambiguous, their
               terms are to be taken and understood in their plain, ordinary, and
               popular sense. The rule of strict construction does not authorize
               a perversion of language, or the exercise of inventive powers for
               the purpose of creating an ambiguity where none exists, nor
               does it authorize the court to make a new contract for the parties
               or disregard the evidence (intention) as expressed, or to refine
               away terms of a contract expressed with sufficient clearness to
               convey the plain meaning of the parties and embodying
               requirements, . . .

667 S.W.2d at 82.

       The pertinent parts of Allstate’s insurance policy issued to the Jordans are:

               Definitions Used in This Policy
               1. “You” or “Your” means the person named on the Policy
               Declarations as the insured and that person’s resident spouse.

               2. “Allstate”, “we”, “us”, or “our” means the company named
               on the Policy Declarations.

               3. “Insured person(s)” means you and, if a resident of your
               household:
               a) any relative; and

                                                3
               b) and any dependent person in your care.

               Insuring Agreement
               ...
               The terms of this policy impose joint obligations on persons
               defined as an insured person.               This means that the
               responsibilities, acts and failures to act of a person defined as an
               insured person will be binding upon another person defined as
               an insured person.

               Losses We Do Not Cover Under Coverage X:
               1. We do not cover any bodily injury or property damage
               intended by, or which may reasonably be expected to result
               from the intentional or criminal acts or omissions of, any
               insured person.
               ...

        Allstate asserts that the intentional act of Sean Jordan, precludes coverage for the

Negligence claims brought against the insureds, Ross and Susan Jordan. Appellants argue that

the intentional act exclusion language of the Allstate policy is specific only to Sean Jordan and

has no bearing upon the liability of Ross and Susan Jordan because the claims against them

are for Negligence, rather than intentional misconduct, and because the terms and conditions

of the insurance contract are ambiguous.

       The Appellants argue that the acts of one co-insured do not exclude coverage for an

innocent co-insured. Tennessee adopted the innocent co-insured doctrine in Ryan v. MFA

Mut. Ins. Co., 610 S.W.2d 428 (Tenn. App. 1980). In Ryan, the insurance company issued

its policy to husband and wife. After a fire in the dwelling, husband filed suit to recover the

value of contents belonging to him. The co-insured wife was guilty of setting the house on

fire and the policy provided that the company would not be liable for a loss occurring "while

the hazard is increased by any means within the control or knowledge of the insured." The

Ryan Court was called upon to construe the policy to determine whether the innocent husband

was barred from recovery because of his wife's misconduct in setting fire to the house. The

Court held that the husband was entitled to recover because of the particular provisions of the

insurance policy in question. The Court said:

                       We find that a reasonable person, reading the provisions
               in the policy at issue here which refer to fraud of "the insured,"
               and neglect of "the insured," etc. would conclude that if an
               insured was guilty of fraud or neglect or increasing of hazard to
               property, then he or she may not recover under the policy. If
               the company wanted to assure its position, i.e. that misconduct
               of any insured would bar recovery by any other insured, it might
               have made it clear and unambiguous in the policy and it might

                                                4
               have informed the prospective applicants for insurance of this
               position from the start. It did not do so in this case and it is
               bound by the language it unilaterally drafted into the "contract"
               of insurance between the parties. (Emphasis in original.)

610 S.W.2d at 437.

       The Appellants reliance on the innocent co-insured doctrine is misplaced. The policy

in Ryan concerned an exclusion for acts of “the insured” as opposed to acts of “any insureds”

or “an insured.” The use of “the insured” created the ambiguity upon which the court felt it

was bound.

       Appellants also attempt to analogize this case with Allstate Ins. Co. v. Watts, 811

S.W.2d 883 (Tenn.1991). In Watts the court was concerned with a homeowner's policy which

contained an exclusion for "bodily injury or property damage arising out of the ownership,

maintenance, use, occupancy, loading or unloading of any motorized land vehicle or trailer."

 Under the facts of the case the insured and his friend were working on a truck when a

flammable liquid caught fire under the truck and the plaintiff who was working on the vehicle

sustained serious burns. The plaintiff sued the homeowner alleging that homeowner was

negligent in failing to warn him of the presence of the flammable substance and in picking up

the flaming pan containing the liquid and then dropping it so as to burn plaintiff. Allstate

denied coverage on the ground that the injuries arose out of the maintenance of an automobile.

The Supreme Court concluded that the injury was caused in part by an excludable risk,

maintenance of a vehicle, but that it was also caused in part by nonexcludable risks, negligence

in failing to warn, and spilling flaming liquid.

        Appellant argues that Watts is controlling because the negligence of Ross and Susan

Jordan and the intentional act of Sean Jordan are concurrent causes. However, we believe that

Watts and the case before us are distinguishable and that we must again look to the policy

language. In Watts, the Court stated, “It appears that the complaint is not predicated upon a

cause of action which would be excluded by the policy, but rather negligence.” Id. at 888.

       In the instant case, we are dealing with an express provision of the policy that makes

the act of one insured the act of all insureds. This provision is materially different from the

policy provision in Watts.

       In Spence v. Allstate Ins. Co., 883 S.W.2d 586 (Tenn. 1994), our Supreme Court dealt


                                               5
with a claim by an “innocent co-insured” for property damage under the personal property

protection provision of the Allstate policy. Allstate argued that the Ryan doctrine was not

applicable to this case because the policy provisions “dealing with the rights of an innocent co-

insured are clear and unambiguous from the perspective of the reasonable purchaser of

homeowners insurance.” The joint obligation provision of the Allstate policy is identical to

the joint obligation policy provision in the instant case, as set out above. Allstate is relying

upon the policy provision declaring the policy void if an insured conceals or misrepresents any

material fact. The Court said:

                       Allstate contends that because the INSURING
               AGREEMENT provides that acts of any “insured person” are
               imputed to every other “insured person,” and because the
               “CONCEALMENT OF FRAUD” section provides that
               misconduct by “you,” which is included within the definition of
               “insured person,” serves to void the policy, the policy
               unambiguously sets forth Allstate’s intention to prevent an
               innocent co-insured from recovering for losses caused by the
               wrongdoing of an insured. The Court of Appeals agreed with
               this argument and based its holding thereon.
                       Although we would be inclined to agree if these were the
               only provisions applicable to this case, other relevant provisions
               introduce a substantial amount of ambiguity into the status of an
               innocent co-insured under the policy. . . .

883 S.W.2d at 591.

The Court then pointed out additional provisions of the policy not material to the issues before

us, which created ambiguity in the policy concerning coverage for property damage loss by

an innocent co-insured. Nothing in the policy in the instant case creates a similar ambiguity.

The case illustrates that barring other policy provisions that create an ambiguity, the joint

obligation clause of the Allstate policy satisfies the requirement of Ryan that the insured

purchaser of the policy would be adequately informed “that misconduct of any insured would

bar recovery of any other insured.” Ryan, 610 S.W.2d at 439.

       Several courts in other jurisdictions have examined situations involving intentional acts

by one insured and allegations of negligence by another insured and have concluded that the

determination of whether the policy precludes coverage for the action brought against the

insureds turns on whether the policy imposes a joint obligation between insureds and the

insurer or whether the policy was several, creating a separate contract with each insured.

Allstate Insurance Co. v. McCranie, 716 F. Supp. 1440 (S.D. Fla. 1989). Whether there is a


                                               6
joint obligation or a several obligation depends on the contract language. Id.

        In McCranie, the district court sought to determine whether an insurer was obligated

to defend or indemnify its insureds who were being sued in connection with a personal injury

lawsuit based on the sexual battery on a minor. One insured, Richard McCranie, was being

sued based on his own acts against the child, and the other insured, Virginia McCranie, was

sued for her negligence in the supervision of the minor, since she was aware of the propensities

of her brother-in-law, Richard McCranie. The issue relevant to the matter was whether the

intentional acts of Richard McCranie, precluded coverage for claims brought against the

insured, Virginia McCranie. The policy apparently did not have a joint obligation clause as

in the instant case, but the exclusion in the policy at issue in McCranie excluded coverage for

“any bodily injury or property damage which may be reasonably expected to result from the

intentional or criminal acts of an insured person . . .” Id. at 1442 (emphasis added). The

McCranie court determined that the use of “an insured” in the exclusion language as opposed

to “the insured” resulted in a denial of coverage for the negligent acts of one insured if the co-

insured committed an intentional act. Id. at 1448.

       McCranie relied on Allstate Insurance Co. v. Roelfs, 698 F.Supp. 815 (D. Alaska

1987). In Roelfs, Raymond Roelfs, a teenager, sexually molested two minor girls who were

guests at his parents home. Id. at 816. The parents of the minor girls brought a civil assault

claim against Raymond and a negligence claim against the parents. Id. at 817. In explaining

Roelfs, the McCranie court stated:

                       Allstate brought a declaratory action to determine
               whether its homeowners policy excluded coverage for the
               negligence claim against the insured parents for the injuries
               resulting from the acts of another insured, Raymond. The policy
               at issue in Roelfs excludes from coverage “bodily injury . . .
               intentionally caused by an insured” . . . as opposed to intentional
               acts of “the insured,” it applies to all claims which arise from the
               intentional acts of any one insured, even though claims are
               stated against another insured party in a somewhat different
               form. Id. The court concluded that “if the claims arise from
               bodily injury intentionally caused by any one insured, all claims
               are excluded, regardless of whether they are stated against a
               different insured for unintentional conduct.” Id at 822.

716 F.Supp. at 1448.

       In contrast, where coverage and exclusions are defined in terms of “the insured,” the

insurance contract between the insurer and the several insureds is considered to be separable

                                                7
rather than joint. Unigard Mutual Ins. Co. v. Argonaut Ins. Co., 579 P.2d 1015 (Wash. App.

1978). In Unigard, a school district sued the parents of a boy who intentionally set fire to trash

in a wastebasket in the school building. The only claim against the parents was for negligence.

The policy excluded coverage for bodily injury or property damage “expected or intended from

the standpoint of the insured.” Id. at 1017. The court found that “where coverage and

exclusion is defined in terms of ‘the insured,’ the courts have uniformly considered the

contract between the insurer and several insureds to be separable, rather than joint.” Id. at

1019. Accordingly, the court held that the excluded intentional act of the son did not bar

coverage for the negligence of the other insureds. Id.

       The policy language in the instant case specifically excluded coverage for intentional

criminal acts of any insured person. Not only is this language quite explicit, but also under the

joint obligation clause it is clear that there can be no coverage for any insured when one of the

insureds commits an intentional act for which coverage is sought. This clause provides that

the acts of an insured person are binding on any other insured person. We find no ambiguity

in the language of the policy that would lead an insured to believe that the insurance company

would provide coverage for any insured resulting from the intentional acts of any other

insured. Sean Jordan’s intentional act in shooting Troy James Lavin is binding upon the other

insureds under the policy, Ross and Susan Jordan.

       Accordingly, the order of the trial court granting summary judgment to Allstate is

affirmed. The case is remanded to the trial court for such further proceedings as are necessary.

Costs of the appeal are assessed one-half against Jordan appellants and one-half against Lavin

appellants. The issue presented by Allstate is pretermitted.

                                                      _________________________________
                                                      W. FRANK CRAWFORD, JUDGE

CONCUR:


___________________________________
BEN H. CANTRELL,
PRESIDING JUDGE, M.S.

___________________________________
PATRICIA J. COTTRELL, JUDGE




                                                8